UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 144 NOTICE OF PROPOSED SALE OF SECURITIESPURSUANT TO RULE 1933 OMB APPROVAL OMB Number: 3235-0101 Expires: March 31, 2011Estimated average burden hours per response.....2.00 SEC USE ONLY DOCUMENT SEQUENCE NO. CUSIP NUMBER ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. 1(a)NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (c) S.E.C. FILE NO. WORK LOCATION Schlumberger Limited 52-0684746 1-04601 1 (d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e) TELEPHONE NO. 5599 San Felipe, 17th Floor Houston TX 77056 AREA CODE NUMBER 713 513-2000 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b) IRS IDENT. NO. (c) RELATIONSHIP TO ISSUER (d) ADDRESS STREET CITY STATE ZIP CODE Charles Woodburn Officer C/o Schlumberger Limited 5599 San Felipe, 17th Floor Houston TX 77056 INSTRUCTION:The person filing this notice should contact the issuer to obtain the I.R.S.
